Exhibit 23.1Consent of McGladrey & Pullen, LLP Consent of Independent Registered Public Accounting Firm To the Board of Directors North Central Bancshares, Inc. Fort Dodge, Iowa We consent to the incorporation by reference in the Registration Statement (Registration #333-33089) on Form S-8 as filed with the Commission on August 7, 1997, the Registration Statement (Registration #333-82490) on Form S-8 as filed with the Commission on February 11, 2002, the Registration Statement (Registration #333-133810) on Form S-8 as filed with the Commission on May 4, 2006, Registration Statement No. 333-157027 on Form S-3 (Registration #333-157172) as filed with the Commission on March 27, 2009, and the Registration Statement (Registration #333-168640) on Form S-8 as filed with the Commission on August 9, 2010 ofNorth Central Bancshares, Inc. of our report dated March9, 2012, relating to our audit of the consolidated financial statements, which appears in this Annual Report on Form 10-K of North Central Bancshares, Inc. and subsidiaries for the year ended December 31, 2011. /s/ McGladrey & Pullen, LLP Des Moines, Iowa March 9, 2012 39
